In a proceeding to review certain assessments upon real property, the appeal is from two judgments of the Supreme Court, Rockland County, entered June 10, 1974 and June 14, 1974, respectively, which, inter alla, reduced the assessment on petitioner’s property and confirmed the referee’s report. Appeal dismissed, with $20 costs and disbursements. A judgment made on default is not reviewable (CPLR 5511; Bishop v Gilmore, 30 AD2d 696). However, we have examined the record and have considered appellant’s contentions. If we were not dismissing the appeal, we would affirm the judgments. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ., concur.